Ostrander, J.
(concurring). I concur in reversing the order and determination of the circuit court, and in denying to relator the writ of mandamus. At the time relator tendered his money and bond to the respondent and demanded his license, an election had been held in Sanilac county, the votes had been canvassed and the supervisors had made the determination, declaration, and resolution required by section 13, Act No. 183, Pub. Acts 1899. By section 14 of this act it is provided that—
“The regularity of any proceedings prior to the adoption of such resolution by the board of supervisors shall not be open to question on the examination or trial of any person for the violation of any of the provisions of section one of this act.”
Section 1 of the act makes it unlawful for any person, directly or indirectly, to manufacture, sell, give away, or furnish any liquors, or keep a saloon on and after May 1st next following after the adoption by the board of supervisors of the county of a resolution prohibiting the same as provided in section 13. Section 2 of the act provides that after said May 1st, and after the adoption of *76said resolution, the provisions of the general liquor law shall be suspended and superseded in the county. It is evident that the legislature did not intend that interested persons might lie still until after an election had been held and the results thereof had been declared, and then avoid that result in a proceeding between parties neither of whom owed any duty, public or private, except to obey the law. So long as the law stood, the respondent owed no duty to any person under the suspended and superseded law. Suppose that the respondent, instead of refusing, had accepted relator’s money and bond, and had issued to him the red card — had done just what it is sought in this proceeding to compel him to do. In a prosecution for violation of the local-option law relator would not be permitted to show in his defense the matters now presented as a reason for compelling respondent’s action. The fact that he had paid the tax and had possession of the card Would be no protection. It is clear, therefore, that until, in some proceeding brought for that purpose, the general law is declared to be operative and not superseded in Sanilac county notwithstanding the proceedings and the election which have been had, respondent does not owe relator the legal duty to comply with his request.
Montgomery and Brooke, JJ., concurred with Ostrander, J.